73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricardo A. RENTERIA-PIEDRAHITA, Plaintiff-Appellant,v.W.J. THOMPSON, Warden, FCI Morgantown, WV;  FEDEARL BUREAUOF PRISONS;  JANET RENO, Attorney General of theUnited States;  U.S. IMMIGRATION &NATURALIZATION SERVICE,Defendants-Appellees.
No. 95-7456.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1995.Decided Jan. 5, 1996.

Ricardo A. Renteria-Piedrathita, Appellant Pro Se.
Before WILKINS, WILLIAMS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Ricardo A. Renteria-Piedrahita appeals from a district court order denying his petition for mandamus relief.  We affirm.


2
Renteria-Piedrahita petitioned the district court to grant him mandamus relief in the form of an order to the Attorney General to begin deportation proceedings as directed by 8 U.S.C. Sec. 1252(i) (1988).  The district court found no private right of action and no standing to seek mandamus relief under 28 U.S.C. Sec. 1361 (1988).  The district court was correct.  Amendment to immigration laws in 1994 forbids a construction of Sec. 1252(i) that allows any private individual to force action to begin deportation proceedings.  Immigration and Nationality Technical Corrections Act of 1994, Pub.L. No. 103-416, Sec. 225, 108 Stat. 4305;  see also Campos v. INS, 62 F.3d 311, 314 (9th Cir.1995) (overruling prior Ninth Circuit cases);  Hernandez-Avalos, 50 F.3d 842, 844 (10th Cir.1995), cert. denied, 64 U.S.L.W. 3241 (U.S.1995).


3
Therefore, we affirm the district court order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED